Citation Nr: 1036427	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-24 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic 
lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
inguinal hernias, post-operative.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION


The Veteran had active duty service from September 1978 to 
January 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues on appeal were previously before the Board in January 
2008 when they were remanded to cure a procedural defect.  Also 
before the Board in January 2008 was the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for degenerative arthritis of 
the cervical spine with upper extremity radiculopathy.  This 
claim was denied and the issue is no longer in appellate status.  

The issue of entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform the 
Veteran if any further action is required on his part.  


FINDING OF FACT

The preponderance of the competent evidence demonstrates that the 
Veteran has not had a recurrent inguinal hernia at any time 
during the appeal period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
inguinal hernias, post-operative, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Code 7338 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for the bilateral inguinal 
hernias, post-operative, via a March 2008 VCAA letter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran has 
had the chance to submit evidence in response to the VCAA letter.  
Under these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on the 
claim decided herein has been accomplished and that adjudication 
of the claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the March 2008 VCAA letter and he was 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal in March 2006 and March 2008 letters.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

A VA examination with respect to the issue adjudicated by this 
decision has been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.  Physical examinations were conducted and the 
results were recorded which are adequate to apply to the ratings 
schedule in order to accurately rate the Veteran's service-
connected post-operative hernias.  The examiner determined that a 
hernia was not present.  Other pertinent symptomatology was 
reported.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining VA examinations or opinions concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The 
Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  No additional pertinent evidence has been identified 
by the appellant as relevant to the issue on appeal which is 
adjudicated by this decision.  In his Appellate Brief, the 
Veteran's representative cited to the fact that there was a 
pertinent VA medical record which was not associated with the 
claims file.  The record cited to was for an orthopedic problem.  
The Veteran's inguinal hernia is not evaluated under any criteria 
which could be considered orthopedic.  The Veteran has not 
indicated in any way that the missing record could be pertinent 
to his hernia claim.  The Board finds there is no requirement to 
obtain the missing evidence.  The last VA examination conducted 
in this case was in July 2004.  However, there has been no 
indication from the Veteran or his representative since that time 
indicating that there had been any increase in symptomatology.  
In the absence of such evidence, the Board finds that another VA 
examination is not required to accurately adjudicate the claim.  
In a September 2009 statement, the Veteran indicated that he did 
not have any further information or evidence to submit in support 
of his claim.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.  

Analysis

In December 2000, the Veteran submitted a claim, in pertinent 
part, for an increased rating for his service-connected residuals 
of an inguinal hernia.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected post-operative hernias are 
currently evaluated as 10 percent disabling under Diagnostic Code 
7338.  Under Diagnostic Code 7338, a zero percent evaluation is 
warranted for an inguinal hernia not operated, but remediable; or 
small, reducible, or without true hernia protrusion.  A 10 
percent evaluation contemplates a postoperative recurrent hernia, 
readily reducible and well-supported by a truss or belt.  A 30 
percent evaluation is in order for a small, postoperative 
recurrent, or unoperated irremediable, inguinal hernia, not well 
supported by truss or not readily reducible.  A 60 percent 
evaluation is assigned for a large postoperative and recurrent 
inguinal hernia, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.  Ten percent 
is added for bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling hernia 
is to be evaluated, and 10 percent, only, added for the second 
hernia, if the latter is of compensable degree. 

The Board finds that an increased rating is not warranted for the 
service-connected post-operative inguinal hernias.  The 
preponderance of the competent evidence of record produced during 
the appeal period demonstrates that the Veteran does not have a 
hernia.  There is no competent evidence of record which indicates 
that the Veteran experiences any current or recurrent hernia 
whether post-operative or not at any time during the appeal 
period.  

In August 2000, the Veteran reported he thought he had a 
recurrence of hernia.  Physical examination revealed a tender 
firm mass which was 1.5 centimeters in diameter.  The assessment 
was hernia, will have surgery evaluate the mass.  This was the 
only annotation in the medical records dated during the pertinent 
time period which indicates, in any way, that the Veteran had a 
hernia at that time.  This evidence does not document that the 
Veteran had a recurrent hernia during the appeal period.  Nor 
does it demonstrate an unoperated irremediable, inguinal hernia, 
not well supported or not readily reducible.  This evidence is 
insufficient to grant an increased rating.  The remaining 
evidence of record totally weighs against the claim.  

In September 2000, the Veteran was seen in follow-up for hernia 
repair.  He reported abdominal pain.  Physical examination did 
not find a hernia.  

A VA clinical record dated in January 2001 shows that physical 
examination of the genitourinary system revealed no abnormal 
masses or hernias.  

On VA hernia examination in January 2001, the Veteran reported 
his hernias caused him mild intermittent pain, especially on the 
left side, when walking a lot or coughing.  It was noted that the 
Veteran had been unemployed since 1986 for physical and mental 
health problems.  Physical examination revealed two well-healed 
scars which were nonadherent to the underlying tissue.  The inner 
inguinal ring was closed and there was no recurrence of hernia.  
The assessment was status post bilateral inguinal hernia repair 
in 1981 and revision in 1984 on the right side and both sides in 
1994.  The hernias were intermittently mildly symptomatic.  There 
was no recurrence of the hernia at the time of the examination.  

A private clinical record dated in August 2001 indicates physical 
examination was conducted and no hernia was found.  A VA clinical 
record dated the same month also indicated that physical 
examination of the genitourinary system did not reveal any masses 
or hernias.  

At the time of an informal hearing conference in September 2003, 
the Veteran indicated that, as far as his hernia is concerned, he 
was satisfied because it was not going to get better and it was 
not going to get any worse.  

On VA examination in July 2004, the Veteran reported that he did 
not have any excruciating pain at his hernia sites or abdomen.  
If he coughs or bears down, he would have very slight discomfort 
to the lower abdomen.  He denied radiating pain or urinary 
complaints.  He denied frequent hospitalizations and the 
symptomatology did not affect any life functioning activities.  
Physical examination revealed no sign of ventral or abdominal 
herniation.  There was no evidence of inguinal hernias noted on 
palpation.  The diagnoses were bilateral inguinal hernia repairs 
with redos to both inguinal regions which were not disabling to 
the Veteran at the time of the examination.  

As the preponderance of the competent evidence of record does not 
document the presence of a recurrent hernia at any time during 
the appeal period, the Board finds that an increased rating is 
not warranted at any time.  Indeed, it appears that the Veteran's 
hernias have been overrated by the assignment of a compensable 
evaluation.  

The Board has considered whether the Veteran is entitled to a 
greater level of compensation for his service-connected bilateral 
inguinal hernias, post-operative, on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's bilateral inguinal 
hernias, post-operative, with the established criteria found in 
the rating schedule for the disability shows that the rating 
criteria accurately describe the Veteran's disability level and 
symptomatology.  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected bilateral inguinal hernias, post-operative, have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The Veteran had stopped 
working many years prior to the submission of his current claim 
and there is no indication in the claims file that there was any 
interference with employment during the appeal period as a result 
of his bilateral inguinal hernias, post-operative.  Furthermore, 
the Veteran has not been hospitalized during the appeal period 
for the bilateral inguinal hernias, post-operative.  Accordingly, 
further consideration of 38 C.F.R. § 3.321(b)(1) is not warranted 
in this case. 

In determining whether a higher rating is warranted for the 
service-connected bilateral inguinal hernias, post-operative, VA 
must determine whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In this case, the preponderance of the evidence is against an 
increased rating for bilateral inguinal hernias, post-operative, 
at any time during the appeal period.  A staged rating is not 
warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
inguinal hernias, post-operative, is not warranted.  The appeal 
is denied.  


REMAND

The Veteran has claimed entitlement to a rating in excess of 20 
percent for chronic lumbosacral strain.  In July 2010, the 
Veteran's representative wrote an Appellate Brief wherein he 
references the fact that the Veteran submitted an April 2008 
statement which indicated that the Veteran would have more 
evidence to submit following an appointment with the orthopedics 
department on April 17, 2008.  The Veteran's representative noted 
that there is no indication in the claims file that any medical 
evidence from the April 2008 appointment was obtained.  The 
representative cited to the fact that, when VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board must 
seek to obtain those records before proceeding with the appeal.  
Based on this fact pattern, the Board finds the claim of 
entitlement to an increased rating for chronic lumbosacral strain 
must be remanded to obtain the outstanding VA record referenced 
by the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for chronic lumbosacral strain.  
After securing any necessary releases, obtain 
those records which have not already been 
associated with the claims file.  Regardless 
of the Veteran's response, obtain all 
outstanding VA medical records.  The Board is 
particularly interested in obtaining the VA 
clinical record referenced by the Veteran 
which is dated April 17, 2008.  

2.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  Any 
additional development suggested by the new 
evidence, to include a current examination if 
required, should be accomplished.   

3.  When the development requested has been 
completed to the extent possible, the case 
should be reviewed by the AMC/RO on the basis 
of additional evidence.  If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


